                Case 2:18-cr-00202-TLN Document 49 Filed 10/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00202-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   GABRIEL VICENTE ARAUZA,                      DATE: October 8, 2020
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.      By previous order, this matter was set for status hearing on October 8, 2020.

21         2.      By this stipulation, the defendant now moves to continue the status hearing

22 until November 19, 2020, at 9:30 a.m., and to exclude time between October 8, 2020, and

23 November 19, 2020, under Local Code T4.

24         3.      The parties agree and stipulate, and request that the Court find the

25 following:

26                 a)     The government has represented that the discovery associated with

27         this case includes police reports and the defendant’s rap sheet. All of this discovery

28         had been produced directly to the defendant’s prior counsel. On May 30, 2019, new


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00202-TLN Document 49 Filed 10/02/20 Page 2 of 3


 1        defense counsel was appointed in this case. Based on concerns that not all the

 2        discovery was conveyed by prior counsel, the United States sent another copy of the

 3        discovery to new defense counsel on July 30, 2019.

 4                b)     On June 19, 2020, the Court issued an order denying the defendant’s

 5        motion to suppress.

 6                c)     On July 7, 2020, August 12, 2020, and September 28, 2020, the parties

 7        conferred regarding the status of the case and discussed potential resolution of the

 8        case.

 9                d)     Defense counsel desires additional time to review the discovery,

10        conduct research into the case, to discuss the case with her client, and otherwise

11        prepare for trial in this matter.

12                e)     Counsel for defendant believes that failure to grant the above-

13        requested continuance would deny her the reasonable time necessary for effective

14        preparation, taking into account the exercise of due diligence.

15                f)     The government does not object to the continuance.

16                g)     Based on the above-stated findings, the ends of justice served by

17        continuing the case as requested outweigh the interest of the public and the

18        defendant in a trial within the original date prescribed by the Speedy Trial Act.

19                h)     For the purpose of computing time under the Speedy Trial Act, 18

20        U.S.C. § 3161, et seq., within which trial must commence, the time period of

21        October 8, 2020, to November 19, 2020, inclusive, is deemed excludable pursuant to

22        18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

23        continuance granted by the Court at defendant’s request on the basis of the Court’s

24        finding that the ends of justice served by taking such action outweigh the best

25        interest of the public and the defendant in a speedy trial.

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:18-cr-00202-TLN Document 49 Filed 10/02/20 Page 3 of 3


1         4.      Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5    Dated: October 1, 2020                           MCGREGOR W. SCOTT
                                                      United States Attorney
6

7                                                     /s/ JUSTIN L. LEE
                                                      JUSTIN L. LEE
8                                                     Assistant United States Attorney
9
     Dated: October 1, 2020                           /s/ SHARI RUSK
10                                                    SHARI RUSK
                                                      Counsel for Defendant
11
                                                      GABRIEL VICENTE ARAUZA
12

13                                    FINDINGS AND ORDER
14        IT IS SO FOUND AND ORDERED this 1st day of October, 2020.
15

16

17

18                                                            Troy L. Nunley
                                                              United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME        3
     PERIODS UNDER SPEEDY TRIAL ACT
